Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 3/2/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the 3/2/2022 amended claim set is not a faithful reproduction of the pending claims. See 37 CFR 1.111.  
Claims 1-5, 22 and 23 were previously canceled prior to examination - and in the remarks accompanying the amendment, it is correctly stated that only claims 6-21, 24 and 25 are pending.  Yet the 3/2/2022 claim set labels claims 1-5, 22 and 23 as pending (“previously presented”).  Furthermore, the dependency of claims 7, 9, 11, 13, 15 and 16 is incorrect.  These claims depend from claim 6, not claim 4 (note the 4/2/2021 previously pending claim set).  Finally, claim 24 is not a dependent claim.  Claim 24 is an independent claim (again, note the 4/2/2021 previously pending claim set).  
It would appear that, inadvertently, the 10/14/2020 claim set has been used as the basis for the 3/2/2022 amended claim set instead of the 4/2/2021 claim set.  
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.